DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/520,809 (“’809 Reissue Application” or “instant application”), having a filing date of 24 July 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,948,439 (“’439 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING COMMON CHANNEL INFORMATION IN WIRELESS COMMUNICATION SYSTEM”, which issued on 17 April 2018 with claims 1-12 (“issued claims”).  The application resulting in the ‘439 Patent was filed on 24 October 2013 and assigned U.S. patent application number 14/062,231 (“’231 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘439 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘439 Patent claims priority to Korean patent publications KR-10-2012-0118182 and KR-10-2012-0125012, filed 24 October and 6 November 2012, respectively.

As a reissue application, the instant application is entitled to the priority date of the ’439 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 24 October 2013, the filing date of the ‘439 Patent, and possibly as early as 24 October 2012, the filing date of the earlier of the Korean patent publications.  If necessary, priority can be perfected through the filing of a certified translation of the Korean patent publications.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is presumed to be not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.


VI. Applicant’s Response
Applicant’s response (“Response”), filed 29 August 2022, includes Remarks and amendments to the claims.  Claims 13, 17, 21, and 25 were amended.
Claims 1-28 remain pending in the application.

VII. Recapture under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02(I)(A)), Applicants seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in issued independent claim 10 of the ‘439 Patent:
the beam specific code is a synchronization channel-specific code determined differently depending on the beam

Analogous limitations present in issued independent claims 1, 4, and 7 have also been deleted/omitted from the respective broadened reissue claims.

Step 2
With respect to step 2 (see MPEP § 1412.02(I)(B)), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).

During prosecution of the ‘231 application, Applicants filed a response to a non-final rejection (“Response”) on 20 November 2015.  Therein, independent claims 1, 6, 11, and 16 were amended to incorporate the feature that the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame.
The courts have found that amending claims in order to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject matter.  The above-cited amendment was made in order to gain allowance of the claims, and therefore constitutes surrendered subject matter.

In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the common channel information is transmitted through each of the plurality of beams”, and “the common channel information is included in different subframes in a frame.”  See Response, page 8, fifth paragraph.

The courts have found that with respect to whether applicant surrendered subject matter, a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261,1271, 103 USPQ2d 1951,1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.”  Id.

In a response to a second rejection (“Response to Second Rejection”) filed 18 April 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “identifying a plurality of beams to be used for transmission”, and “the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.”  See Response to Second Rejection, page 8, fourth and fifth paragraphs, and page 9, first full paragraph.

In a response to a third rejection (“Response to Third Rejection”) filed 21 September 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “transmitting common channel information through each of the plurality of the beams to at least one terminal in a cell of the base station”, and “the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.”  See Response to Third Rejection, page 7.

In a first response to a fourth rejection (“First Response to Fourth Rejection”) filed 23 January 2017 (but not entered by the examiner), Applicants proposed amending independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information is identified by a terminal based on the beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the first synchronization signal comprises a beam-specific code”, and “a subframe of the common channel information is identified by a terminal based on the beam-specific code.”  See First Response to Fourth Rejection, page 8, second full paragraph.

In a second response to a fourth rejection (“Second Response to Fourth Rejection”) filed 30 March 2017, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.”  See Second Response to Fourth Rejection, page 8, middle paragraph.

In a response to a fifth rejection (“Response to Fifth Rejection”) filed 14 September 2017, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe including the common channel information among the subframes is identified by each terminal using the beam-specific code for acquiring frame timing.”  See Response to Fifth Rejection, page 9, first paragraph.

In a response to a sixth rejection (“Response to Sixth Rejection”) filed 16 January 2018, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame, and that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame”, that “the first synchronization signal includes a beam-specific code”, and that “each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.”  See Response to Sixth Rejection, page 8, second and third full paragraphs, and page 9, first paragraph.

Finally, the Notice of Allowance was mailed 5 February 2018, including an Examiner’s Amendment.  The Examiner’s Amendment incorporated the following features into independent claims 1, 6, 11, and 16:
(1) the common channel information comprises a synchronization channel including a first synchronization channel and a second synchronization channel; and
(2) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam.

Accordingly, the surrendered subject matter in this case includes any claim drawn to a terminal/base station/method that fails to include:
(1) identifying a plurality of beams to be used for transmission;
(2) the common channel information is transmitted to each terminal through each of the plurality of beams;
(3) the common channel information is information to be commonly applied to terminals which belong to a cell of the base station;
(4) the common channel information comprises a synchronization channel including a first synchronization signal and a second synchronization signal;
(5) the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame;
(6) the first synchronization signal includes a beam-specific code;
(7) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam; and
(8) each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.

Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claims 13, 17, 21, and 24 (cited above in step 1 of the analysis), the Office concludes that the following broader aspects of reissue claims 13, 17, 21, and 24 are related to the subject matter surrendered during original prosecution of the ‘231 Application:
the beam specific code is a synchronization channel-specific code determined differently depending on the beam

Step 3
With respect to step 3 (see MPEP § 1412.02(I)(C)), the Office has reviewed and analyzed new independent claims 13, 17, 21, and 24, and concluded that there has been no material narrowing of the new reissue claims in such a way that recapture has been avoided.  Specifically, the narrowing limitations included in the current reissue claims do not relate to the surrendered subject matter in a way that avoids recapture.
None of the narrowing reissue limitations relates to the beam-specific code being a synchronization-specific code determined differently depending on the beam.
Therefore, in view of the surrendered subject matter that has been entirely eliminated from the reissue claims, these claims are subject to rejection under 35 U.S.C. § 251.

Claims 13-28 are therefore rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

VIII. Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-28 would be allowable over the prior art of record, subject to resolution of the pending rejections under 35 U.S.C. § 251.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 4, 7, and 10, the prior art does not teach or fairly suggest a base station and terminal in a mobile communication system using multi-antenna-based beamforming, or method for using the same, wherein the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame and the first synchronization signal includes a beam-specific code, which is a synchronization channel-specific code determined differently depending on the beam, such that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
Dependent claims 2, 3, 5, 6, 8, 9, 11, and 12, fully incorporating the allowable subject matter of their respective independent claims, are likewise allowable.

With respect to independent claims 13, 17, 21, and 25, the prior art does not teach or fairly suggest a base station and terminal for processing synchronization signals and system information in a mobile communication system, or method for using the same, wherein a block, including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a broadcast channel (BCH) is one among a set of blocks and each block in the set of blocks is a candidate for receiving/transmitting the PSS, SSS, and BCH, and wherein the set of blocks are defined based on a time duration corresponding to 5 sub-frames of 10 sub-frames within one frame.
Dependent claims 14-16, 18-20, 22-24, and 26-28, fully incorporating the allowable subject matter of their respective independent claims, would likewise be allowable.

IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '439 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '439 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '439 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Michael Fuelling
Supervisory Patent Examiner
Art Unit 3992


lsw
19 October 2022